Exhibit 99.1 For Immediate Release Ignite Restaurant Group Reports Second Quarter 2015 Financial Results Houston, TX—(BUSINESS WIRE)—August 6, 2015 - Ignite Restaurant Group (NASDAQ: IRG) today reported financial results for the second quarter ended June 29, 2015. The Company completed the sale of its Macaroni Grill subsidiary on April 17, 2015. Consequently, the results of operations for Macaroni Grill are reflected in discontinued operations for all periods presented. Highlights for the second quarter of 2015 were as follows: ● Total revenues were $143.2 million, compared to $143.3 million in the second quarter of 2014; ● Comparable restaurant sales increased 2.8% at Brick House Tavern + Tap and decreased 4.0% at Joe’s Crab Shack; ● Income from continuing operations was $1.7 million, or $0.07 per diluted share, compared to $2.3 million, or $0.09 per diluted share in the second quarter of 2014; and ● Adjusted income from continuing operations (a non-GAAP measure) was $2.3 million, or $0.09 per diluted share, compared to $2.4 million, or $0.09 per diluted share in the second quarter of 2014. Ray Blanchette, President and Chief Executive Officer of Ignite Restaurant Group, stated, “Our second quarter was marked by another solid performance at Brick House Tavern + Tap, led by a 2.8% increase in comparable restaurant sales, even as we lapped a very strong quarter from last year. We are looking forward to resuming our development plan for Brick House later this year to capitalize on its enormous growth opportunity. We are also pleased with the improvement in restaurant-level profitability that we achieved during the quarter. While we acknowledge the continued challenges at Joe’s Crab Shack, we remain confident with the long-term prospect of the brand and are actively identifying new growth layers that can complement our business model and drive guest traffic to our restaurants.” Review of Second Quarter 2015 Operating Results Total revenues were $143.2 million in the second quarter of 2015, a decrease of 0.1% compared to $143.3 million in the second quarter of last year. ● Revenues at Joe’s Crab Shack were $122.4 million during the second quarter of 2015 versus $125.5 million in the prior year second quarter. Comparable restaurant sales at Joe’s Crab Shack decreased 4.0%. ● Revenues at Brick House Tavern + Tap were $20.8 million in the second quarter of 2015 compared to $17.8 million in the prior year second quarter. Comparable restaurant sales at Brick House Tavern + Tap increased 2.8%. For the second quarter of 2015, income from continuing operations was $1.7 million, or $0.07 per diluted share, compared to $2.3 million, or $0.09 per diluted share in the second quarter of 2014. Income from continuing operations for the second quarter of 2015 included charges of approximately $0.6 million related to a deferred tax asset valuation allowance and costs of conversions, remodels and closures. Excluding these items, adjusted income from continuing operations and adjusted income from continuing operations per diluted share (which are non-GAAP financial measures) was $2.3 million and $0.09, respectively, compared to $2.4 million, or $0.09 per diluted share in the second quarter of 2014. Liquidity At June 29, 2015, the Company had $48.4 million of cash and approximately $24.3 million of available borrowing capacity under its current credit facility. The Company was in compliance with the credit facility’s financial covenants. Conference Call Ignite will host a conference call to discuss second quarter financial results today at 5:00 PM Eastern Standard Time. Hosting the call will be Ray Blanchette, President and Chief Executive Officer and Brad Leist, Chief Financial Officer. The conference call can be accessed live over the phone by dialing 877-397-0292 or for international callers by dialing 719-325-4753. A replay will be available one hour after the call and can be accessed by dialing 877-870-5176 or 858-384-5517 for international callers; the password is 3869905. The replay will be available until Thursday, August 13, 2015. The call will also be webcast live from the Company's website at www.igniterestaurants.com under the “Investors” section. About Ignite Restaurant Group Ignite Restaurant Group, Inc. (NASDAQ:IRG) owns and operates restaurants throughout the U.S. Headquartered in Houston, Ignite's portfolio of restaurant concepts currently includes Joe's Crab Shack and Brick House Tavern + Tap. Each brand offers a variety of high-quality, chef-inspired food and beverages in a distinctive, casual, high-energy atmosphere. For more information on Ignite and its distinctive brands visit www.igniterestaurants.com. Cautionary Note Regarding Forward-Looking Statements This press release includes “forward-looking statements” within the meaning of the federal securities laws. Forward-looking statements are subject to known and unknown risks and uncertainties, many of which may be beyond the Company’s control. The Company cautions you that the forward-looking information presented in this press release is not a guarantee of future events, and that actual events and results may differ materially from those made in or suggested by the forward-looking information contained in this press release. In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “plan,” “seek,” “comfortable with,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “believe” or “continue” or the negative thereof or variations thereon or similar terminology. Such statements include, but are not limited to, statements regarding the scheduled conversions of restaurants, the anticipated growth of Brick House Tavern + Tap and our effective tax rate. A number of important factors could cause actual events and results to differ materially from those contained in or implied by the forward-looking statements included in this press release, including the risk factors discussed in the Company’s Form 10-K for the year ended December 29, 2014 (which can be found at the SEC’s website www.sec.gov). Each such risk factor is specifically incorporated into this press release. Any forward-looking information presented herein is made only as of the date of this press release, and the Company does not undertake any obligation to update or revise any forward-looking information to reflect changes in assumptions, the occurrence of unanticipated events, or otherwise. Results of Operations The following tables present the consolidated statements of operations and selected other data for the thirteen and twenty-sixweeks ended June 29, 2015 and June 30, 2014, and selected consolidated balance sheet information as of June 29, 2015 and December 29, 2014: Consolidated Statements of Operations Thirteen Weeks Ended June 29, 2015 Thirteen Weeks Ended June 30, 2014 (In thousands, except percent and per share data) Revenues $ 143,170 100.0 % $ 143,283 100.0 % Costs and expenses Restaurant operating costs and expenses Cost of sales 44,065 30.8 % 47,116 32.9 % Labor expenses 39,990 27.9 % 39,117 27.3 % Occupancy expenses 10,422 7.3 % 9,719 6.8 % Other operating expenses 27,571 19.3 % 26,910 18.8 % General and administrative 8,363 5.8 % 9,400 6.6 % Depreciation and amortization 6,177 4.3 % 5,871 4.1 % Pre-opening costs 46 0.0 % 558 0.4 % Asset impairments and closures 53 0.0 % 65 0.0 % Loss on disposal of assets 194 0.1 % 227 0.2 % Total costs and expenses 136,881 95.6 % 138,983 97.0 % Income from operations 6,289 4.4 % 4,300 3.0 % Interest expense, net ) )% ) )% Income from continuing operations before income taxes 2,440 1.7 % 2,536 1.8 % Income tax expense 709 0.5 % 202 0.1 % Income from continuing operations 1,731 1.2 % 2,334 1.6 % Loss from discontinued operations, net ) )% ) )% Net income $ 86 0.1 % $ 1,767 1.2 % Basic and diluted net income (loss) per share data: Net income (loss) per share Basic and diluted Income from continuing operations $ 0.07 $ 0.09 Loss from discontinued operations, net $ ) $ ) Net income $ 0.00 $ 0.07 Weighted average shares outstanding Basic 25,721 25,651 Diluted 25,730 25,749 Consolidated Statements of Operations Twenty-Six Weeks Ended June 29, 2015 Twenty-Six Weeks Ended June 30, 2014 (In thousands, except percent and per share data) Revenues $ 265,389 100.0 % $ 266,378 100.0 % Costs and expenses Restaurant operating costs and expenses Cost of sales 82,666 31.1 % 86,151 32.3 % Labor expenses 74,807 28.2 % 74,865 28.1 % Occupancy expenses 20,644 7.8 % 19,219 7.2 % Other operating expenses 49,670 18.7 % 47,910 18.0 % General and administrative 16,758 6.3 % 20,043 7.5 % Depreciation and amortization 12,406 4.7 % 11,693 4.4 % Pre-opening costs 514 0.2 % 762 0.3 % Asset impairments and closures 83 0.0 % 149 0.1 % Loss on disposal of assets 352 0.1 % 399 0.1 % Total costs and expenses 257,900 97.2 % 261,191 98.1 % Income from operations 7,489 2.8 % 5,187 1.9 % Interest expense, net ) )% ) )% Income (loss) from continuing operations before income taxes ) )% 1,545 0.6 % Income tax expense (benefit) 1,229 0.5 % ) )% Income (loss) from continuing operations ) )% 2,479 0.9 % Loss from discontinued operations, net ) )% ) )% Net income (loss) $ ) )% $ 1,502 0.6 % Basic and diluted net income (loss) per share data: Net income (loss) per share Basic and diluted Income (loss) from continuing operations $ ) $ 0.10 Loss from discontinued operations, net $ ) $ ) Net income (loss) $ ) $ 0.06 Weighted average shares outstanding Basic 25,698 25,645 Diluted 25,698 25,715 Selected Consolidated Balance Sheet Information June 29, December 29, (In thousands) Cash and cash equivalents $ 48,418 $ 20,564 Total assets 268,410 327,720 Long term debt (including current portion) 162,117 162,702 Total liabilities 238,358 276,421 Total stockholders' equity 30,052 51,299 Thirteen Weeks Ended Thirteen Weeks Ended Twenty-Six Weeks Ended Twenty-Six Weeks Ended June 29, 2015 June 30, 2014 June 29, 2015 June 30, 2014 (dollars in thousands) Selected Other Data: Restaurants opened during the period - - 2 - Number of restaurants open (end of period): Joe's Crab Shack 138 136 138 136 Brick House Tavern + Tap 23 20 23 20 Total restaurants 161 156 161 156 Restaurant operating weeks Joe's Crab Shack 1,794 1,768 3,599 3,536 Brick House Tavern + Tap 299 260 578 520 Average weekly sales Joe's Crab Shack $ 68 $ 71 $ 63 $ 65 Brick House Tavern + Tap $ 70 $ 68 $ 69 $ 68 Change in comparable restaurant sales Joe's Crab Shack %) %) %) %) Brick House Tavern + Tap % Total %) %) %) %) Re conciliation of Non-GAAP Results to GAAP Result s The Company provided detailed explanation of these non-GAAP financial measures, including a discussion of the usefulness and purpose of the measures, in its Form 8-K, filed with the Securities and Exchange Commission on August 6, 2015. Thirteen Weeks Ended Thirteen Weeks Ended Twenty-Six Weeks Ended Twenty-Six Weeks Ended June 29, 2015 June 30, 2014 June 29, 2015 June 30, 2014 (In thousands, except per share data) Income (loss) from continuing operations - GAAP $ 1,731 $ 2,334 $ ) $ 2,479 Adjustments - continuing operations: Transaction costs - 89 - 89 Costs related to conversions, remodels and closures 14 - 63 - Income tax effect of adjustments above (6 ) Deferred tax asset valuation allowance 607 - 2,733 - Adjusted income from continuing operations - non-GAAP $ 2,346 $ 2,388 $ 1,306 $ 2,533 Weighted average shares outstanding (GAAP) Basic 25,721 25,651 25,698 25,645 Diluted 25,730 25,749 25,698 25,715 Income (loss) from continuing operations per share (GAAP) Basic and diluted $ 0.07 $ 0.09 $ ) $ 0.10 Adjusted income from continuing operations per share (non-GAAP) Basic and diluted $ 0.09 $ 0.09 $ 0.05 $ 0.10
